Citation Nr: 1222633	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  04-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for lumbosacral strain/sprain with disc herniation at L4-L5.  

2. Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

In November 2010, the Veteran raised the issue of a clothing allowance.  In March 2012 the Veteran's representative raised the issue of a temporary total disability rating based on hospitalization pursuant to 38 C.F.R. § 4.29(g) and a temporary total disability rating for convalescence pursuant to 38 C.F.R. 
§ 4.30.  These issues are being referred to the Agency of Original Jurisdiction for appropriate action.  

The Veteran served on active duty from August 1982 to October 2002. 

This appeal to the Board of Veterans' Appeals (Board) arose from March 2003 and August 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2011, the Veteran confirmed that he was withdrawing his request for a Board hearing.  

Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.

In August 2007 and in October 2010, the Board remanded these issues for further development.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Board remanded the issues for a VA examination, which was conducted in November 2010, with an addendum dated in December 2010.  Subsequently, also in December 2010, the Veteran underwent back surgery.  The specific procedures were lumbar decompression at L4-L5, L5-S1; L5-S1 posterior lumbar interbody fusion; and L4-S1 posterolateral fusion with instrumentation, local bone grating, and bone morphogenetic protein.  In February 2012, the Veteran indicated that the December 2010 disc fusion surgery left him with limited mobility and constant pain.  As the evidence suggests a material change in the disability since the Veteran was last examined by VA, a reexamination is necessary under 38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination of the Veteran to determine the nature, extent, and severity of the Veteran's lumbosacral strain with disc herniation at L4-L5 and lumbar radiculopathy of the left lower extremity.  All indicated studies, including range of motion studies in degrees, should be performed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected lower back disability.  Tests of joint motion against varying resistance should be performed, and the extent of any incoordination, weakened movement, and excess fatigability on use should be described, with a notation of any additional functional impairment.  The physician should identify any objective evidence of pain or functional loss due to pain.  The physician is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and provide an explanation why not. 

The examiner should comment on whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.  The examiner should indicate whether there is favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine. 

The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the low back disability, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

The examiner is asked to comment whether there are severe symptoms with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

The examiner should specifically also indicate whether neurological impairment associated with the service-connected lumbar radiculopathy of the left lower extremity is manifested by symptomatology reflective of either complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis of either or both the sciatic or external popliteal nerve.  

The rationale for all opinions expressed should be explained.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

2.  Review the Veteran's claim de novo in light of the additional evidence obtained, to include rating criteria in effect both before and after revisions that were implemented in September 2003.  If any claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



